Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 10/29/2020 and the Request for Continuing Examination filed on 11/25/2020 have been entered. Claims 1-24 are now pending in the application. Claims 1, 3-8, 10-12, 20-21, and 23 have been amended and new claim 24 has been added by the Applicant. Previous claims 3-6, 8, 10, 21 and 23 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claims 3-6, 8 and 21. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of application PCT/FR2017/051159, having International Filing Date of 03/12/2017, which claims foreign priority to FR 1654323, filed on 05/13/2016 (France).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-14 and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder (of record, see Information Disclosure Form of 11/13/2018, where disclosed English language machine translation is referenced) WO 2014079574. 
In regard to independent claim 1, Roeder discloses (see Figs. 1-15) a method for determining a filter for an ophthalmic lens intended to be placed in front of the an eye of a wearer (i.e. as method for reducing brightness perceivable by a person wearing adjustable glasses i.e. wearer, anti-glare glasses 100 that can be darkened in areas, page (hereafter p.) 1, paragraph (hereafter pg.) 2-3, p. 2 pg. 4.- p. 3. pg. 2, p. 5 pg. 3-4, p.12, pg. 4-5), said filter being able to improve or to maintain the visual comfort and/or visual performance of said wearer (i.e. as 100 are able to maintain the visual comfort, visual performance of the wearer, e.g. p. 2 pg. 4.- p3. pg. 1, p. 5 pg. 3-4, p.12, pg. 4-5, see e.g. Figs. 1-3), the filter (100) having  electrochromic or photochromic properties permitting the filter to pass from a clear state to a darkened state corresponding to two different levels of transmission of light at at least one wavelength (i.e. as 100 is controllable variable darkening/transmission glasses device, p. 2 pg. 4.- p. 3. pg. 2, with no darkening off state or at e.g. 10, 50, 90 or 100 % darkening for wavelengths visible to wearer, e.g. p. 15 pg. 5)

a) a step of determining a quantity representative of a dynamic sensitivity of the eye or of both eyes of the wearer to a variation in a light flux (i.e. determining sensitivity function of the person for one or both eyes, depending on brightness, where sensitivity function is determined and adjustable depending e.g. on current pupil diameter, current pupil position,  wearer field of view brightness, facial expression of wearer,  p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4, p. 7 pg. 2, 4,  p. 8 pg. 1-3, see e.g. Figs. 2-3, 7-11), and
 b) a step of determining at least one optical characteristic of said filter depending on the determined representative quantity (e.g. determining degree, position, size of darkening of 100 depending on sensitivity function, temporal on-set/offset of darkening, and predictive darkening, see p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4, p. 7 pg. 2, p. 8 pg. 1, p. 9 pg. 3, p. 10 pg. 2, see Figs. 1-3, 14-15), this optical characteristic being a time of passage from one to another of said clear and darkened states (due to temporal pupil diameter change to maximum values in predeterminable time interval, the glasses darkening in area to be darkened is controlled accordingly as such maximum or minimum diameter of the pupil is approached or achieved; moreover, on/off-set and degree of darkening (%) with respect to determined switch-on and switch -off threshold(s) with respect brightness intensity I, that hysteresis that further increases comfort,  see e.g. p. 6 pg. 4 – p. 7. pg. 3, as depicted in see Figs. 5-6, 12-13; Furthermore, this also includes glasses darkening including predictive darkening and compensation for time delay see p. 9 pg. 1, pg. 26. Pg 1, p. 18 pg. 4 - p. 19 pg. 1). 
Regarding claim 2, Roeder discloses (see Figs. 1-15) that said quantity representative of the dynamic sensitivity of the eye of the wearer to the variation in light flux (i.e. as dynamic sensitivity function, examples) is representative of the evolution of the visual comfort and/or of the visual performance of the wearer as a function of the variation in the light flux (e.g. as min/max values pupil size, adaptation to brightness changes, p. 4 pg. 3, p. 6 pg. 2,4 – pg. 7 pg. 2, p. 9 pg. 1, p. 18 pg. 3, p. 19 pg. 1).  
Regarding claim 3, Roeder discloses (see Figs. 1-15) that in step b), an optical transmission of the filter at at least one wavelength, in at least one spatial zone of this filter, is determined (i.e. as degree, position, size of darkening i.e. transmission of wavelength(s) of light observable by wearer, of 100 depending on sensitivity function/examples see above), to be all the lower as the quantity representative of the dynamic sensitivity of the eye of the wearer (e.g. as best understood, the onset and degree of darkening (%) with respect to determined switch on/off threshold(s) with respect brightness intensity I, see e.g. p. 6 pg. 4 – p. 7. 3, p. 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13), i.e. the quantity determined in step a), indicates a low adaptation capacity with respect to a positive variation in the intensity of the light flux (e.g. as increase in brightness, above see e.g. p. 6 pg. 4 – p. 7. 3, 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13).  
the quantity representative of the dynamic sensitivity of the eye of the wearer (i.e. determining sensitivity function of the person for one or both eyes, as above in claim 1), determined in step a) indicates a capacity of adaptation to an increase in the intensity of the light flux (e.g. eye accommodation/ adaptation with increase in brightness, above see e.g. p. 6 pg. 4 – p. 7. 3, 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13); 
determining at least one optical characteristic of the filter depending on the determined representative quantity (as in claim 1 above) in step b) further includes determining, for at least one spatial zone of the filter, an optical transmission of the filter at at least one wavelength 101274017.1Page 2 of 11U.S. App. No.: 16/301,253Auly. Dki. No.: ESSR.P0243US/1001049894 (i.e. as degree, position, size of darkening i.e. transmission of wavelength(s) of light observable by wearer, of 100 depending on sensitivity function/examples, see cl. 1 above);
the optical transmission of the filter at the at least one wavelength for the at least one spatial zone of the filter is determined  (as determining degree, position, size of darkening of 100 depending on sensitivity function, see above) based on the capacity of adaptation to an increase in the intensity of the light flux such that the lower the capacity of adaptation, the lower optical transmission of the filter (due to  adaptation/accommodation, increase in brightness, above see e.g. p. 6 pg. 4 – p. 7. 3, 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13). 
Regarding claim 4, Roeder discloses (see Figs. 1-15) that in step b), an optical transmission of the filter at at least one wavelength, in at least one spatial zone of this filter, is determined  (i.e. as degree, position, size of darkening i.e. transmission of wavelength(s) of light observable by wearer, of 100 depending on sensitivity function/examples see above) to be all the higher as the quantity representative of the dynamic sensitivity of the eye of the wearer (e.g. as best understood, the on/off-set and degree of darkening (%) with respect to determined switch on/off threshold(s) with respect brightness intensity I, see e.g. p. 6 pg. 4 – p. 7. 3,  p. 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13), i.e. the quantity determined in step a), indicates a low adaptation capacity with respect to a negative variation in the intensity of the light flux (e.g. as decrease in brightness, above see e.g. p. p. 6 pg. 4 – p. 7. 3, 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13).   
the quantity representative of the dynamic sensitivity of the eye of the wearer determined (i.e. determining sensitivity function of the person for one or both eyes, as above in claim 1) in step a) indicates a capacity of adaptation to a decrease in the intensity of the light flux (e.g. eye accommodation/ adaptation with e.g. decrease in brightness, above see e.g. p. 6 pg. 4 – p. 7. 3, 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13);
determining at least one optical characteristic of the filter depending on the determined representative quantity in step b) further includes determining, for at least one spatial zone of the filter, an optical transmission of the filter at at least one wavelength (i.e. as degree, position, size of darkening i.e. transmission of wavelength(s) of light observable by wearer, of 100 depending on sensitivity function/examples, see cl. 1 above);
the optical transmission of the filter at the at least one wavelength for the at least one spatial zone of the filter is determined (as determining degree, position, size of darkening of 100 depending on sensitivity function, see above) based on the capacity of adaptation to a decrease in the intensity of the light flux such that the lower the capacity of adaptation, the higher optical transmission of the filter (due to  adaptation/accommodation, increase in brightness, above see e.g. p. 6 pg. 4 – p. 7. 3, 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13). 
Regarding claim 5, Roeder discloses (see Figs. 1-15) that in step b), an optical transmission of the filter at at least one wavelength, in at least one spatial zone of this filter, is determined (i.e. as degree, position, size of darkening i.e. transmission of wavelength(s) of light observable by wearer, of 100 depending on sensitivity function/examples see above) while taking into account the dynamic sensitivity of the wearer with respect to increases and decreases in the intensity of the light flux (e.g. as best understood, the onset and degree of darkening (%) with respect to determined switch on/off threshold(s) with respect both the increase or decrease in brightness intensity I, see e.g. p. 6 pg. 4 – p. 7. 3, p. 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13).
Regarding claim 6, Roeder discloses (see Figs. 1-15) that, in step a), said quantity representative of the dynamic sensitivity of the eye of the wearer to the variation in light flux (i.e. as dynamic sensitivity function, examples) comprises a comfort threshold of the wearer for the speed of variation of the light flux of the wearer for the variation in light flux and/or a comfort threshold value for the light intensity perceived by the wearer during the variation in light flux (e.g. as pupil size changes including threshold values and brightness-related reaction of wearer e.g. pupil contraction/enlargement rate p. 4 pg. 3,5,  p. 6 pg. 4 – p. 7. 3), and, in step b), the optical transmission of the filter, at at least one wavelength, in at least one spatial zone of this filter, is determined (i.e. as degree, position, size of darkening i.e. transmission of wavelength(s) of light observable by wearer, of 100 depending on sensitivity function/examples see above) while taking into account this comfort threshold of the wearer for the speed of variation in light flux and/or this comfort threshold value for the light intensity perceived by the wearer during the variation in light flux (e.g. due to pupil changes including threshold values and brightness-related reaction of wearer e.g. pupil contraction/enlargement rate p. 4 pg. 3, 5,  p. 6 pg. 4 – p. 7. 3, see also p. 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13).  
Regarding claim 7, Roeder discloses (see Figs. 1-15) that in step b), the transmission level of at least one of said clear and darkened states is determined depending on the dynamic sensitivity of the wearer to variations in light flux  (i.e. as determined degree of darkening of 100 depending on sensitivity function examples,  see p. 3 pg. 1, p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4,  p. 7 pg. 2, p. 8 pg. 1, p. 9 pg. 3, p. 10 pg. 2). 

Regarding claim 9, Roeder discloses (see Figs. 1-15) that said quantity representative of the dynamic sensitivity of the eye of the wearer to the variation in the light flux (i.e. as sensitivity function of the person for one or both eyes, depending on brightness,  p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4, p. 7 pg. 2, 4,  p. 8 pg. 1-3, see e.g. Figs. 2-3, 7-11) corresponds to an adaptation time of the eye to the variation in this light flux (i.e. as adaptation to brightness changes i.e. adaptation of retina, p. 4 pg. 3, p. 6 pg. 2,4 – pg. 7 pg. 2, p. 14 pg. 3-p.15. pg. 1, , p. 18 pg. 3-5 p. 19 pg. 1-2).  

Regarding claim 10, Roeder discloses (see Figs. 1-15) that in step a), said quantity representative of the dynamic sensitivity of the eye of the wearer to the variation in light flux (i.e. as dynamic sensitivity function, examples) comprises a comfort threshold of the wearer for the speed of the variation of the light flux of the wearer for the variation in light flux and/or a comfort threshold value for the light intensity perceived by the wearer for the variation in light flux (e.g. as pupil size changes including threshold values and brightness-related reaction of wearer e.g. pupil contraction/enlargement rate p. 4 pg. 3,5,  p. 6 pg. 4 – p. 7. 3), in step b), said time of passage between the clear and darkened (i.e. as on/offset of darkening i.e. transmission of wavelength(s) of light observable by wearer, of 100 depending on sensitivity function/examples see above)  is determined depending on this comfort threshold for the speed of the variation of light flux and/or a variation in comfort threshold (i.e. as per pupil changes including threshold for minimum and maxim values due to brightness-related reaction of wearer e.g. pupil contraction/enlargement rate p. 4 pg. 3, 5,  p. 6 pg. 4 – p. 7. 3, see also p. 18 pg. 3 - p. 19 pg. 1,  p. 20 pg.1 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13).  
Regarding claim 11, Roeder discloses (see Figs. 1-15) that in step a), said quantity representative of the dynamic sensitivity of the eye of the wearer to the variation in light flux corresponds to a comfort threshold value for the light intensity perceived by the wearer during the variation in light flux (e.g. as pupil size changes including comfort threshold values and brightness-related reaction of wearer, p. 4 pg. 3,5,  p. 6 pg. 4 – p. 7 pg. 3) and, in step b), the transmission level of the clear and/or darkened state of the filter is determined depending on this comfort threshold value (i.e. as best understood degree of darkening i.e. transmission of wavelength(s) through 100  depending on pupil changes including threshold values and brightness-related reaction of wearer e.g. pupil contraction/enlargement rate p. 4 pg. 3, 5,  p. 6 pg. 4 – p. 7. 3, see also p. 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13).  
  Regarding claim 12, Roeder discloses (see Figs. 1-15) that said quantity representative of the dynamic sensitivity of the eye of the wearer to the variation in the light flux  (i.e. as sensitivity function of the person for one or both eyes, depending on brightness,  p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4, p. 7 pg. 2, 4,  p. 8 pg. 1-3) is determined while taking into account at least one of the following parameters: - a parameter relating to the past, present and/or future light exposure habits of the wearer (e.g. taking take into account different needs, state, health etc. of the wearer and over time, e.g. p. 6 pg. 2 and situational parameter, page 8 pg. 3), - a parameter relating to the static sensitivity of the wearer to the light flux (e.g. taking take into account sensitivity of the wearer, e.g. p. 6 pg. 2), - a parameter relating to an amplitude of the spatial and/or temporal variation in intensity and/or spectrum of the light flux (i.e. as temporal and spatial brightness variation in the visual field of wearer e.g. of objects, p. 3 pg. 1, p. 5 pg. 4, p. 9 pg. 1-4), - a subjective parameter relating to the visual performance of the wearer under given luminous conditions and/or luminous-variation conditions (e.g. visual performance of the wearer as e.g. his/her state, health, tiredness etc., p. 6 pg. 2 and/or situational parameter influencing visual performance, page 8 pg. 3), - a subjective parameter relating to visual comfort under given luminous conditions and/or luminous-variation conditions (e.g. comfort and comfort threshold values and brightness-related reaction of wearer, p. 4 pg. 3,5,  p. 6 pg. 4 – p. 7 pg. 3), - a parameter related to the age of the wearer (e.g. visual performance of the wearer due to age, p. 6 pg. 2, p.7 pg. 1), - a parameter relating to the use of sunglasses (i.e. due to use of sunglasses, p. 9 pg. 4, p. 19 pg. 2, and functionality with sunglasses as in Figs. 12-13), - a parameter related to an intraocular-scattering coefficient of the eye of the wearer , 73661899.1- 5 -- a parameter related to a density and/or a distribution of the macular pigment of the eye of the wearer (i.e. as due to adaption in the retina, p. 7 pg. 2, p. 19 pg. 1-2), - a parameter related to a capacity of the retina to adapt to light or darkness (i.e. adaption in the retina, p. 7 pg. 2, p. 19 pg. 1-2), - a parameter relating to a dynamic pupillary response to the luminous variation and/or to another pupillary characteristic (i.e. instant/current pupil size/opening, p. 4 pg. 3-5, p. 5 pg. 3-p.6 pg. 1), - a parameter relating to a visual pathology or to any ocular anomaly that the wearer has (e.g. visual performance of the wearer as e.g. his/her state, health, p. 6 pg. 2, - a parameter related to an expressed or measured threshold of variation in visual comfort and/or visual performance (e.g. as comfort and comfort threshold values and brightness-related reaction of wearer, p. 4 pg. 3,5,  p. 6 pg. 4 – p. 7 pg. 3).  
Regarding claim 13, Roeder discloses (see Figs. 1-15) that step a) comprises a step of measuring the light flux to which the wearer is habitually subjected (i.e. as direct brightness measured by brightness sensor and determination using scene camera, e.g. p. 5 pg. 4 – p. 6 pg. 1, 4).
Regarding claim 14, Roeder discloses (see Figs. 1-15) that said step a) of determining the quantity representative of the dynamic sensitivity of the eye of the wearer to the variation in light flux (i.e. as dynamic sensitivity function, examples) comprises: 
a1) a step of subjecting the wearer to said variation in light flux (i.e. as in sensitivity function calibration recording changing brightness and influenced pupil diameter/facial features, see e.g. p. 5 pg. 4, p. 6 pg. 4, p. 7 pg. 1-2, p. 15 pg. 1, p. 20 pg. 4-5, p. 21 pg. 2,4, see e.g. Figs. 5-8), and 
a2) a step of measuring a quantity relating to the adaptation of the eye to this variation in light flux (i.e. as adaptation to brightness changes p. 6 pg. 2,4 – p. 7 pg. 2, p. 14 pg. 3-p.15. pg. 1, p. 18 pg. 3-5 p. 19 pg. 1-2), this step being carried out on the wearer subjected to said variation in light flux (i.e. recorded diameter/facial features as e.g. pupil diameters Dmin,max,av, facial features, pupil positions, p. 5 pg. 4, p. 6 pg. 4, p. 7 pg. 1-2, p. 15 pg. 1, p. 20 pg. 4-5, p. 21 pg. 2,4, see e.g. Figs. 5-8).  
Regarding claim 17, Roeder discloses (see Figs. 1-15) that in step a), the variation in the light flux comprises at least:  73661899.1- 6 -- a temporal and/or spatial variation in an intensity of said light flux (i.e. as temporal and spatial brightness variation in the visual field of wearer e.g. of objects, p. 3 pg. 1, p. 5 pg. 4, p. 9 pg. 1-4) and/or - a temporal and/or spatial variation in a spectrum of said light flux (i.e. as temporal and spatial and color brightness variation in the visual field of wearer e.g. of objects as recorded by color camera with e.g. UV, IR filters, p. 3 pg. 1, p. 5 pg. 4, p. 9 pg. 1-4, p. 12 last pg. -13 pg. 1, ) and/or - a variation in space of a spatial distribution of said light flux (i.e. as spatial brightness variation in the visual field of wearer e.g. of objects, p. 3 pg. 1, p. 5 pg. 4, p. 9 pg. 1-4) and/or - a variation in space of an angular distribution of said light flux (i.e. as spatial brightness variation in the visual field of wearer e.g. of objects, p. 3 pg. 1, p. 5 pg. 4, p. 9 pg. 1-4).  
Regarding claim 18, Roeder discloses (see Figs. 1-15) that in step a), the wearer is subjected to various temporal variations in the intensity of the light flux, having various given temporal variation profiles (i.e. as temporal and spatial brightness variation in the visual field of wearer e.g. of objects, p. 3 pg. 1, p. 5 pg. 4, p. 9 pg. 1-4), and/or various given temporal variation speeds, and/or various given variation amplitudes and/or various given initial and/or final light-flux intensities (i.e. as temporal and spatial brightness variation in the visual field of wearer e.g. of objects, p. 3 pg. 1, p. 5 pg. 4, p. 9 pg. 1-4).  
Regarding claim 19, Roeder discloses (see Figs. 1-15) that a step of determining a quantity representative of the environment in which the filter is used by the wearer is furthermore carried out (i.e. as determining additional situation(a) parameters, p. 6 pg. 1, p. 8 pg. 2-3, p. 18 pg. 3), and said optical characteristic of said filter is determined taking into account this quantity representative of the environment (i.e. as darkening of 100 is determined taking into account such situational parameters, p. 6 pg. 1, p. 8 pg. 2-3, p. 18 pg. 3).  
Regarding claim 20, Roeder discloses (see Figs. 1-15) a filter for an ophthalmic lens intended to be placed in front of the eye of a wearer (i.e. as adjustable glasses 100 worn by the  wearer, anti-glare glasses 100, p.1 pg. 2-3, p. 2 pg. 4.- p. 3. pg. 2, p. 5 pg. 3-4, p.12, pg. 4-5), said filter being determined by virtue of the method as claimed in claim 1 (i.e. as per claim 1, method for adjustable anti-glare glasses 100,  p.1 pg. 2-3, p. 2 pg. 4.- p. 3. pg. 2, p. 5 pg. 3-4, p.12, pg. 4-5), so as to improve or to maintain the visual comfort and/or visual performance of said wearer (i.e. as 100 are able to maintain the visual comfort, visual performance of the wearer, e.g. p. 2 pg. 4.- p3. pg. 1, p. 5 pg. 3-4, p.12, pg. 4-5, see e.g. Figs. 1-3).  
Regarding claim 21, Roeder discloses (see Figs. 1-15) that said filter being an active filter of electrochromic or photochromic type or a passive filter chosen from a set of predetermined filters (i.e. as 100 is controllable variable darkening/transmission glasses device, with matrix of controllable optical pixel elements, see e.g. p. 2 pg. 4.- p. 3. pg. 2, with off state or at some darkened state e.g. 10, 50, 90 or 100 % for wavelengths visible to wearer, e.g. p. 15 pg. 5, or with a set tint level e.g. p. 29. Pg. 3, and as the method is for determining degree, position, size of darkening of 100 depending on sensitivity function, see examples above, see p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4, p. 7 pg. 2, p. 8 pg. 1, p. 9 pg. 3, p. 10 pg. 2, see Figs. 1-3, 14-15).    
Regarding claim 22, Roeder discloses (see Figs. 1-15) an ophthalmic lens intended to be placed in front of the eye of a wearer and including a filter as claimed in claim 21 (i.e. as since 100 are adjustable glasses 100 worn by the wearer, as anti-glare glasses 100, p.1 pg. 2-3, p. 2 pg. 4.- p. 3. pg. 2, p. 5 pg. 3-4, p.12, pg. 4-5).  
Regarding claim 23, Roeder discloses (see Figs. 1-15) that in step b), an optical transmission of the filter at at least one wavelength, in at least one spatial zone of this filter, is determined (i.e. as degree, position, size of darkening i.e. transmission of wavelength(s) of light observable by wearer, of 100 depending on sensitivity function/examples see above) while taking into account the dynamic sensitivity of the wearer with respect to increases and decreases in the intensity of the light flux (e.g. as best understood, the onset and degree of darkening (%) with respect to determined switch on/off threshold(s) with respect both the increase or decrease in brightness intensity I, see e.g. p. 6 pg. 4 – p. 7. 3, p. 18 pg. 3 - p. 19 pg. 1,  p. 20 – p. 21 pg. 4,  p. 28 pgs. 3-4, see Figs. 5-6, 12-13).
Regarding claim 24, Roeder discloses (see Figs. 1-15) that in step a), said quantity representative of the dynamic sensitivity of the eye of the wearer to the variation in light flux (i.e. as dynamic sensitivity function, examples) corresponds to a comfort threshold of the wearer for the speed of variation of the light flux and/or a variation in comfort threshold of the wearer for the variation in light flux (e.g. as pupil size changes including threshold values and brightness-related reaction of wearer e.g. pupil contraction/enlargement rate p. 4 pg. 3,5,  p. 6 pg. 4 – p. 7. 3) and, in step b), a difference in transmission between the clear and darkened states is moreover determined depending on this comfort threshold of the wearer for the speed of variation of the light flux and/or a variation in comfort threshold (i.e. as 100 is controllable variable darkening/transmission glasses device, p. 2 pg. 4.- p. 3. pg. 2, with no darkening off state or at e.g. 10, 50, 90 or 100 % darkening for wavelengths visible to wearer, depending on pupil size changes including threshold values and changes in brightness - related reaction of wearer e.g. pupil contraction/enlargement rate p. 4 pg. 3,5,  p. 6 pg. 4 – p. 7. 3, p. 15 pg. 5).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (of record, see Information Disclosure Form of 11/13/2018, where disclosed English language machine translation is referenced) WO 2014079574.
Regarding claim 15, Roeder discloses (see Figs. 1-15) that in step a1), the wearer is subjected to a predetermined light flux during a first exposure phase, then the wearer is placed in darkness during a darkness second phase (e.g. as during recording of contraction and enlargement of pupil size, and measurement recordings as in Figs. 5-6, p. 6 pg. 4, p. 7 pg. 1-2, p. 15 pg. 1, p. 20 pg. 4-5 ) and, 
in step a2), an average sensitivity is measured during a determined time period after the start of the second phase and/or during a time of adaptation to darkness corresponding to the time required for the sensitivity to light of the eyes of the wearer to regain a predetermined sensitivity value (i.e. as recorded diameter e.g. pupil diameter Dav, also Dmin,max in given time period facial features, pupil positions, p. 5 pg. 4, p. 6 pg. 4, p. 7 pg. 1-2, p. 15 pg. 1, p. 20 pg. 4-5, p. 21 pg. 2,4, see e.g. Figs. 5-6).  
Roeder thus discloses the claimed invention except for exactly first and second phase sequence in light flux exposure (note that light flux exposures includes measures functionality for situations including reduction of light brightness, see e.g. p. 19 pg. 2. However, this would be obvious to one skilled in the art before the effective filing date of the instant invention to perform measurement and recording sequence of first and then the second phase light flux exposures, since it this would allow for determination of retina adaptation to brightness changes as well as pupillary contraction rate, see e.g. p. 6 pg. 2,4 – pg. 7 pg. 2, p. 14 pg. 3-p.15. pg. 1, p. 18 pg. 3-5 p. 19 pg. 1-2). 
Regarding claim 16, Roeder discloses (see Figs. 1-15) that, in step a2), the variation in the size of the pupil over time is determined during at least said variation in light flux of step a1) (i.e. as recorded pupil diameter changes, also  e.g. pupil diameter Dav, Dmin,max in given time period facial features, pupil positions, p. 5 pg. 4, p. 6 pg. 4, p. 7 pg. 1-2, p. 15 pg. 1, p. 20 pg. 4-5, p. 21 pg. 2,4, see e.g. Figs. 5-6). 


Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed in the Remarks dated 10/29/2020 have been fully considered but they are not persuasive. 
Specifically, regarding the prior art rejections, the Applicant argues on page 9 paragraph 5 to page 10 paragraph 2, that the cited prior art of Roeder does not disclose features of claim 1 specifically, (1) the step of “a step of determining at least one optical characteristic of said filter depending on the determined representative quantity, this optical characteristic being a time of passage from one to another of said clear and darkened states”, because allegedly  Roeder only discloses the adjustment of an opacity level or size of the colored area of the filters, but fails to disclose a delay, duration, or passage of time to reach this opacity level. The Examiner respectfully disagrees. With respect to above issue (1), a presented in the rejection above, the cited prior art of Roeder expressly teaches all limitations of claim 1 including the limitations noted under issue (1) above, as Roeder teaches (see Figs. 1-15) 
a method for determining a filter for an ophthalmic lens intended to be placed in front of the an eye of a wearer (i.e. as method for reducing brightness perceivable by a person wearing adjustable glasses i.e. wearer, anti-glare glasses 100 that can be darkened in areas, page (hereafter p.) 1, paragraph (hereafter pg.) 2-3, p. 2 pg. 4.- p. 3. pg. 2, p. 5 pg. 3-4, p.12, pg. 4-5), said filter being able to improve or to maintain the visual comfort and/or visual performance of said wearer (i.e. as 100 are able to maintain the visual comfort, visual performance of the wearer, e.g. p. 2 pg. 4.- p3. pg. 1, p. 5 pg. 3-4, p.12, pg. 4-5, see e.g. Figs. 1-3), the filter (100) having  electrochromic or photochromic properties permitting the filter to pass from a clear state to a darkened state corresponding to two different levels of transmission of light at at least one wavelength (i.e. as 100 is controllable variable darkening/transmission glasses device, p. 2 pg. 4.- p. 3. pg. 2, with no darkening off state or at e.g. 10, 50, 90 or 100 % darkening for wavelengths visible to wearer, e.g. p. 15 pg. 5)
characterized in that it includes:
a) a step of determining a quantity representative of a dynamic sensitivity of the eye or of both eyes of the wearer to a variation in a light flux (i.e. determining sensitivity function of the person for one or both eyes, depending on brightness, where sensitivity function is determined and adjustable depending e.g. on current pupil diameter, current pupil position,  wearer field of view brightness, facial expression of wearer,  p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4, p. 7 pg. 2, 4,  p. 8 pg. 1-3, see e.g. Figs. 2-3, 7-11), and
 b) a step of determining at least one optical characteristic of said filter depending on the determined representative quantity (e.g. determining degree, position, size of darkening of 100 depending on sensitivity function, temporal on-set/offset of darkening, and predictive darkening, see p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4, p. 7 pg. 2, p. 8 pg. 1, p. 9 pg. 3, p. 10 pg. 2, see Figs. 1-3, 14-15), this optical characteristic being a time of passage from one to another of said clear and darkened states (due to temporal pupil diameter change to maximum values in predeterminable time interval, the glasses darkening in area to be darkened is controlled accordingly as such maximum or minimum diameter of the pupil is approached or achieved; moreover, on/off-set and degree of darkening (%) with respect to determined switch-on and switch -off threshold(s) with respect brightness intensity I, that hysteresis that further increases comfort,  see e.g. p. 6 pg. 4 – p. 7. pg. 3, as depicted in see Figs. 5-6, 12-13; Furthermore, this also includes glasses darkening including predictive darkening and compensation for time delay see p. 9 pg. 1, pg. 26. Pg 1, p. 18 pg. 4 - p. 19 pg. 1). 
Thus Roeder expressly teaches the b) a step of determining at least one optical characteristic of said filter depending on the determined representative quantity (e.g. determining degree, position, size of darkening of 100 depending on sensitivity function, temporal on-set/offset of darkening, and predictive darkening, see p. 4 pg. 1, 3-4, p. 5 pg. 2 – p. 6 pg. 1,4, p. 7 pg. 2, p. 8 pg. 1, p. 9 pg. 3, p. 10 pg. 2, see Figs. 1-3, 14-15), this optical characteristic being a time of passage from one to another of said clear and darkened states, because Roeder teaches this due to temporal pupil diameter change to maximum values in predeterminable time interval, the glasses darkening in area to be darkened is controlled accordingly as such maximum or minimum diameter of the pupil is approached or achieved; moreover, on/off-set and degree of darkening (%) with respect to determined switch-on and switch -off threshold(s) with respect brightness intensity I, including hysteresis behavior of such temporal changes between colored/clear states, which further increases comfort,  see e.g. p. 6 pg. 4 – p. 7. pg. 3, as depicted in see Figs. 5-6, 12-13; Furthermore, this is also taught as glasses darkening includes predictive darkening and compensation for time delay see p. 9 pg. 1, pg. 26. Pg 1, p. 18 pg. 4 - p. 19 pg. 1). 
No additional substantial arguments were presented in the Remarks after page 10 paragraph 2. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872